Citation Nr: 0027944	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for multiple cutaneous 
malignancies, post treatment scars of the scalp, face, 
forearms and hands.

2.  Entitlement to an increased (compensable) rating for post 
operative residuals of basal cell carcinoma of the right 
mandible.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had over 24 years active duty service ending with 
his retirement in July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and January 1999 rating 
decisions by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The July 1997 
rating decision (in part) continued a noncompensable 
evaluation for post operative residuals of basal cell 
carcinoma of the right mandible.  By a January 1999 deferred 
rating, the RO accepted an August 1998 correspondence from 
the veteran as a timely notice of disagreement  to the July 
1997 rating.  A statement of the case was issued in January 
1999, and a substantive appeal was received that same month.  
The appeal also concerns a January 1999 rating, which denied 
entitlement to service connection for multiple cutaneous 
malignancies.  A notice of disagreement was received in 
January 1999, and a supplemental statement of the case 
addressing the service connection issue was issued in March 
1999.  A substantive appeal was received in May 1999. 

In May 1999, the veteran appeared at a personal hearing at 
the RO.

The Board also notes that in a statement in support of claim, 
dated in February 1999, the veteran raises a claim of 
entitlement to an increased rating for service-connected 
sinusitis.  That matter is hereby referred to the RO for 
appropriate action.  



FINDING OF FACT

The claims files include medical evidence of a nexus between 
multiple cutaneous malignancies, post treatment scars of the 
scalp, face, forearms and hands and the basal cell carcinoma 
of the right mandible which was first manifested during the 
veteran's military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
multiple cutaneous malignancies, post treatment scars of the 
scalp, face, forearms and hands is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as malignant 
tumors, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran has asserted that his multiple skin malignancies 
derive from his service connected basal cell carcinoma or, 
alternatively, from a severe sun burn sustained while in 
service.  However, the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The veteran was afforded a VA medical examination in November 
1998.  The examiner noted the veteran had a skin cancer 
posterior to the right mandible, which was surgically removed 
while in service.  Service connection (noncompensable) was 
established on discharge for residuals of basal cell 
carcinoma of the right mandible.  After service, the veteran 
reported a history of many actinic keratoses, basal cell 
carcinomas, squamous cell carcinomas and one malignant 
melanoma.  The examiner observed that the veteran had blue 
eyes, reddish hair and fair skin and was of Irish ancestry.  
The examiner concluded that the pre-cancers and malignancies 
were "all part of the inherited diathesis consisting of blue 
eyes, red or blond hair, fair skin, and English or 
Scandinavian ancestry.  The condition made its initial 
appearance while on active duty in 1966, and the appearance 
of the subsequent lesions would appear to be due to the same 
genetic cause."

The November 1998 medical opinion cited in the preceding 
paragraph is not entirely clear.  While it suggests to some 
extent that the veteran merely has a genetic predisposition 
to develop skin cancers, it does appear to suggest some 
relationship between the inservice skin cancer and subsequent 
lesions.  Noting that under the well-grounded claim analysis 
the truthfulness of the evidence is to be presumed, the Board 
finds the medical statement sufficient to show a nexus to 
service to well-ground the service connection claim. 


ORDER

The veteran's claim of entitlement to service connection for 
multiple cutaneous malignancies, post treatment scars of the 
scalp, face, forearms and hands is well-grounded.  To this 
extent, the appeal is granted. 


REMAND

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  In view of the medical 
complexity of the underlying question in this case, the Board 
believes that additional development of the medical evidence 
is necessary to allow for equitable review of the veteran's 
appeal.  

Further, given the need for development of the medical 
evidence in connection with the various malignancies and the 
proximity of some of those lesions to the already service-
connected residuals of basal cell carcinoma of the right 
mandible, the Board believes it appropriate to obtain 
additional medical evidence to allow for proper evaluation of 
this service-connected disability. 


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already in the claims file) should be 
obtained and made of record.

2.  The veteran should be scheduled for a 
special VA skin examination, if possible 
by the same examiner who conducted the 
November 30, 1998, examination.  If that 
examiner is no longer available, then the 
veteran should be examined by another 
skin specialist.  It is imperative that 
the claims files be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
report the location of any skin lesions 
as well as any residual scars from past 
lesions.  In particular, the examiner 
should describe the service-connected 
residuals of the basal cell carcinoma of 
the right mandible in terms of size and 
location of scar, whether it is tender, 
ulcerated, disfiguring, etc. to allow for 
proper evaluation under appropriate 
diagnostic criteria.  After reviewing the 
claims files and examining the veteran, 
the examiner should also offer an opinion 
as to whether the post-service skin 
malignancies were separate, distinct 
growths of independent origin, or whether 
they were the result of metastasis from 
the inservice basal cell carcinoma of the 
right mandible.  A detailed rationale 
would be helpful and is hereby requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted as to both issues on appeal.  If 
either or both claims remain denied, then 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran and to 
clarify a question of medical complexity.  The veteran and 
his representative are free to submit additional evidence and 
argument in support of the issues on appeal. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

